DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The subject matter of claims 2, 6, 10 and 14 (see the 35 USC 112(a) rejection below) is not supported by Applicant’s specification as filed.  Additionally, the Examiner finds no support for claim 2 in the parent specification of application number 16/491450 or the foreign priority documents KR10-2017-0029445 and KR10-2017-0074648.  Thus, for the purpose of applying prior art, the priority date for claims 2, 6, 10 and 14, is 10/25/2021, the filing date of the instant application.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/30/2021 and 04/06/2022 have been placed in the record and considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-5, 9, 13 and 15 are rejected on the ground of provisional nonstatutory double patenting as being unpatentable over claims 1, 5, 9, 13, 17 and 20 of co-pending U.S. patent application no. 16/491450 (hereinafter “Park ‘450”) in view of Chen (US PG Pub 2016/0198443 A1, hereinafter “Chen”). 
Independent claim 1 of Park ‘450, which is representative of independent claim 9, recites a method performed by a terminal in a wireless communication system, the method comprising: receiving, from a base station, a radio resource control (RRC) message including configuration information on a first rate matching pattern and a second rate matching pattern, wherein each of the first rate matching pattern and the second rate matching pattern is configured with frequency resource information and time resource information based on the configuration information; receiving, from the base station, downlink control information (DCI) scheduling a physical downlink shared channel (PDSCH), the DCI including a rate matching indicator associated with the first rate matching pattern; and receiving, from the base station, downlink data on the PDSCH based on the DCI, wherein the rate matching indicator comprises at least one bit indicating whether the first rate matching pattern is available for the PDSCH, wherein the downlink data is not mapped on a union of a first resource and a second resource.
Claim 1 of Park ‘450 lacks wherein the first resource corresponds to the first rate matching pattern indicated as not available for the PDSCH based on the configuration information and the rate matching indicator, and wherein the second resource corresponds to the second rate matching pattern based on the configuration information.  
Chen, recited in Applicant’s IDS filed on 04/06/2022,  teaches “wherein the first resource corresponds to the first rate matching pattern indicated as not available for the PDSCH based on the configuration information and the rate matching indicator, and wherein the second resource corresponds to the second rate matching pattern based on the configuration information.”  See paragraph [0031] and Table 1.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 1 such that the first resource corresponds to the first rate matching pattern indicated as not available for the PDSCH based on the configuration information and the rate matching indicator, and the second resource corresponds to the second rate matching pattern based on the configuration information as taught by Chen.  One would have been motivated to do so in order to signal CRS patterns around which a UE may assume PDSCH rate matching in a scenario where base stations operate in downlink coordinated multi-point transmission (CoMP), thereby enabling the UE to efficiently find and decode the data on the PDSCH.  (Chen ¶ [0030])
Independent claim 5 of Park ‘450, which is representative of independent claim 13, recites a method performed by a base station in a wireless communication system, the method comprising: transmitting, to a terminal, a radio resource control (RRC) message including configuration information on a first rate matching pattern and a second rate matching pattern, wherein each of the first rate matching pattern and the second rate matching pattern is configured with frequency resource information and time resource information based on the configuration information; transmitting, to the terminal, downlink control information (DCI) scheduling a physical downlink shared channel (PDSCH), the DCI including a rate matching indicator associated with the first rate matching pattern; and transmitting, to the terminal, downlink data on the PDSCH based on the DCI, and wherein the rate matching indicator comprises at least one bit indicating whether the first rate matching pattern is available for the PDSCH.
 Claim 5 lacks wherein the downlink data is not mapped on a union of a first resource and a second resource, wherein the first resource corresponds to the first rate matching pattern indicated as not available for the PDSCH based on the configuration information and the rate matching indicator, and wherein the second resource corresponds to the second rate matching pattern based on the configuration information.
Chen teaches “wherein the first resource corresponds to the first rate matching pattern indicated as not available for the PDSCH based on the configuration information and the rate matching indicator, and wherein the second resource corresponds to the second rate matching pattern based on the configuration information.”  See paragraph [0031] and Table 1.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 1 such that the first resource corresponds to the first rate matching pattern indicated as not available for the PDSCH based on the configuration information and the rate matching indicator, and the second resource corresponds to the second rate matching pattern based on the configuration information as taught by Chen.  One would have been motivated to do so in order to signal CRS patterns around which a UE may assume PDSCH rate matching in a scenario where base stations operate in downlink coordinated multi-point transmission (CoMP), thereby enabling the UE to efficiently find and decode the data on the PDSCH.  (Chen ¶ [0030])
Dependent claim 3 of the instant application is rejected over claim 17 of Park ‘450.  Dependent claim 4 of the instant application is rejected over claim 1 of Park ‘450.  Dependent claim 15 of the instant application is rejected over claim 20 of Park ‘450.
Although the underlined portions of the independent claims below are not identical, they are not patentably distinct because they are equivalent in substance.  

Instant Application
Park ‘450 
1. A method performed by a terminal in a wireless communication system, the method comprising:



receiving, from a base station, a radio resource control (RRC) message including configuration information on a first rate matching pattern and a second rate matching pattern, wherein each of the first rate matching pattern and the second rate matching pattern is configured with frequency resource information and time resource information based on the configuration information; 




receiving, from the base station, downlink control information (DCI) scheduling a physical downlink shared channel (PDSCH), the DCI including a rate matching indicator associated with the first rate matching pattern; and 

receiving, from the base station, downlink data on the PDSCH based on the DCI, 

wherein the rate matching indicator comprises at least one bit indicating whether the first rate matching pattern is available for the PDSCH, 








wherein the downlink data is not mapped on a union of a first resource and a second resource, 






wherein the first resource corresponds to the first rate matching pattern indicated as not available for the PDSCH based on the configuration information and the rate matching indicator, and 

wherein the second resource corresponds to the second rate matching pattern based on the configuration information.
1. . .  A method performed by a terminal in a wireless communication system, the method comprising: 


receiving, from a base station, a radio resource control (RRC) message configuring a first rate matching pattern and a second rate matching pattern, wherein the first rate matching pattern corresponds to first frequency resource information and first time resource information, and wherein the second rate matching pattern corresponds to second frequency resource information and second time resource information;


 receiving, from the base station, downlink control information (DCI) scheduling a physical downlink shared channel (PDSCH), the DCI including n-bit information associated with rate matching; and 


receiving, from the base station, downlink data on the PDSCH based on the DCI, 

wherein a first bit of the n-bit information corresponds to the first rate matching pattern and a second bit of the n-bit information corresponds to the second rate matching pattern, 

wherein each bit of the n-bit information indicates whether a corresponding rate matching pattern is not available for the PDSCH,



wherein a union of resources not available for the PDSCH is formed by the first rate matching pattern or the second rate matching pattern, based on the n-bit information, and the downlink data is not mapped on the union of resources, and 


wherein the first frequency resource information and the first time resource information for the first rate matching pattern or the second frequency resource information and the second time resource information for the second rate matching pattern is defined by frequency resource information and time resource information associated with a physical downlink control channel (PDCCH) resource respectively.
3. The method of claim 1, wherein the rate matching indicator is included in the DCI with a specific format among a plurality of formats for scheduling PDSCH.
17. . .  (Previously Presented) The method of claim 1, wherein the RRC message includes a cell common control message, and wherein the n-bit information is included in the DCI with a specific format among a plurality of formats for scheduling the PDSCH.
4. The method of claim 1, wherein at least one rate matching pattern among the plurality of rate matching patterns is configured for a physical downlink control channel (PDCCH).
1. . . wherein the first frequency resource information and the first time resource information for the first rate matching pattern or the second frequency resource information and the second time resource information for the second rate matching pattern is defined by frequency resource information and time resource information associated with a physical downlink control channel (PDCCH) resource respectively. 
5. A method performed by a base station in a wireless communication system, the method comprising:


 transmitting, to a terminal, a radio resource control (RRC) message including configuration information on a first rate matching pattern and a second rate matching pattern, wherein each of the first rate matching pattern and the second rate matching pattern is configured with frequency resource information and time resource information based on the configuration information; 



transmitting, to the terminal, downlink control information (DCI) scheduling a physical downlink shared channel (PDSCH), the DCI including a rate matching indicator associated with the first rate matching pattern; and 

transmitting, to the terminal, downlink data on the PDSCH based on the DCI, 

wherein the rate matching indicator comprises at least one bit indicating whether the first rate matching pattern is available for the PDSCH, 







wherein the downlink data is not mapped on a union of a first resource and a second resource, 





wherein the first resource corresponds to the first rate matching pattern indicated as not available for the PDSCH based on the configuration information and the rate matching indicator, and 

wherein the second resource corresponds to the second rate matching pattern based on the configuration information.
5. . . . A method performed by a base station in a wireless communication system, the method comprising: 

transmitting, to a terminal, a radio resource control (RRC) message configuring a first rate matching pattern and a second rate matching pattern, wherein the first rate matching pattern corresponds to first frequency resource information and first time resource information, and wherein the second rate matching pattern corresponds to second frequency resource information and second time resource information;

transmitting, to the terminal, downlink control information (DCI) scheduling a physical downlink shared channel (PDSCH), the DCI including n-bit information associated with rate matching; and 


 transmitting, to the terminal, downlink data on the PDSCH based on the DCI, 

wherein a first bit of the n-bit information corresponds to the first rate matching pattern and a second bit of the n-bit information corresponds to the second rate matching pattern, 

wherein each bit of the n-bit information indicates whether a corresponding rate matching pattern is not available for the PDSCH,


wherein a union of resources not available for the PDSCH is formed by the first rate matching pattern or the second rate matching pattern, based on the n-bit information, and the downlink data is not mapped on the union of resources, and 

wherein the first frequency resource information and the first time resource information for the first rate matching pattern or the second frequency resource information and the second time resource information for the second rate matching pattern is defined by frequency resource information and time resource information associated with a physical downlink control channel (PDCCH) resource respectively.
9. A terminal in a wireless communication system, the terminal comprising:

a transceiver configured to transmit and receive a signal; and 

at least one processor coupled with the transceiver and configured to:


receive, from a base station, a radio resource control (RRC) message including configuration information on a first rate matching pattern and a second rate matching pattern, wherein each of the first rate matching pattern and the second rate matching pattern is configured with frequency resource information and time resource information based on the configuration information; 




receive, from the base station, downlink control information (DCI) scheduling a physical downlink shared channel (PDSCH), the DCI including a rate matching indicator associated with the first rate matching pattern; and 


receive, from the base station, downlink data on the PDSCH based on the DCI, 

wherein the rate matching indicator comprises at least one bit indicating whether the first rate matching pattern is available for the PDSCH, 






wherein the downlink data is not mapped on a union of a first resource and a second resource, 






wherein the first resource corresponds to the first rate matching pattern indicated as not available for the PDSCH based on the configuration information and the rate matching indicator, and 

wherein the second resource corresponds to the second rate matching pattern based on the configuration information.
9. . . . A terminal in a wireless communication system, the terminal comprising:

a transceiver configured to transmit and receive a signal; and 

at least one processor coupled with the transceiver and configured to:


receive, from a base station, a radio resource control (RRC) message configuring a first rate matching pattern and a second rate matching pattern, wherein the first rate matching pattern corresponds to first frequency resource information and first time resource information, and wherein the second rate matching pattern corresponds to second frequency resource information and second time resource information;


 receive, from the base station, downlink control information (DCI) scheduling a physical downlink shared channel (PDSCH), the DCI including n-bit information associated with rate matching; and 



receive, from the base station, downlink data on the PDSCH based on the DCI, 

wherein a first bit of the n-bit information corresponds to the first rate matching pattern and a second bit of the n-bit information corresponds to the second rate matching pattern, 

wherein each bit of the n-bit information indicates whether a corresponding rate matching pattern is not available for the PDSCH,

wherein a union of resources not available for the PDSCH is formed by the first rate matching pattern or the second rate matching pattern, based on the n-bit information, and the downlink data is not mapped on the union of resources, and 


wherein the first frequency resource information and the first time resource information for the first rate matching pattern or the second frequency resource information and the second time resource information for the second rate matching pattern is defined by frequency resource information and time resource information associated with a physical downlink control channel (PDCCH) resource respectively.
13.  A base station in a wireless communication system, the base station comprising:


a transceiver configured to transmit and receive a signal; and 

at least one processor coupled with the transceiver and configured to:

 
transmit, to a terminal, a radio resource control (RRC) message including configuration information on a first rate matching pattern and a second rate matching pattern, wherein each of the first rate matching pattern and the second rate matching pattern is configured with frequency resource information and time resource information based on the configuration information; 



transmit, to the terminal, downlink control information (DCI) scheduling a physical downlink shared channel (PDSCH), the DCI including a rate matching indicator associated with the first rate matching pattern; and 


transmit, to the terminal, downlink data on the PDSCH based on the DCI, 


wherein the rate matching indicator comprises at least one bit indicating whether the first rate matching pattern is available for the PDSCH, 








wherein the downlink data is not mapped on a union of a first resource and a second resource, 





wherein the first resource corresponds to the first rate matching pattern indicated as not available for the PDSCH based on the configuration information and the rate matching indicator, and 

wherein the second resource corresponds to the second rate matching pattern based on the configuration information.
13.  . . . A base station in a wireless communication system, the base station comprising:

a transceiver configured to transmit and receive a signal; and 

at least one processor coupled with the transceiver and configured to:


transmit, to a terminal, a radio resource control (RRC) message configuring a first rate matching pattern and a second rate matching pattern, wherein the first rate matching pattern corresponds to first frequency resource information and first time resource information, and wherein the second rate matching pattern corresponds to second frequency resource information and second time resource information;

transmit, to the terminal, downlink control information (DCI) scheduling a physical downlink shared channel (PDSCH), the DCI including n-bit information associated with rate matching; and 


 transmit, to the terminal, downlink data on the PDSCH based on the DCI, 


wherein a first bit of the n-bit information corresponds to the first rate matching pattern and a second bit of the n-bit information corresponds to the second rate matching pattern, 

wherein each bit of the n-bit information indicates whether a corresponding rate matching pattern is not available for the PDSCH,


wherein a union of resources not available for the PDSCH is formed by the first rate matching pattern or the second rate matching pattern, based on the n-bit information, and the downlink data is not mapped on the union of resources, and 

wherein the first frequency resource information and the first time resource information for the first rate matching pattern or the second frequency resource information and the second time resource information for the second rate matching pattern is defined by frequency resource information and time resource information associated with a physical downlink control channel (PDCCH) resource respectively.
15. The base station of claim 13, wherein the rate matching indicator is included in the DCI with a specific format among a plurality of formats for scheduling PDSCH.
20. . . . The base station of claim 13, wherein the RRC message includes a cell common control message, and wherein the n-bit information is included in the DCI with a specific format among a plurality of formats for scheduling the PDSCH.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2, 6, 10 and 14 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
	Independent claims 1, 5, 9 and 13 recite receiving/transmitting configuration information on a first rate matching pattern and a second rate matching pattern.  Claims 2, 6, 10 and 12 recite that the rate matching indicator received from/transmitted by the base station comprises an additional bit in case that the first rate matching pattern comprises at least two rate matching patterns.  Thus, dependent claims 2, 6, 10 and 12, which include all of the limitations of independent claims 1, 5, 9 and 13, respectively, recite receiving/transmitting configuration information on a first rate matching pattern, that includes at least two rate matching patterns, and a second rate matching pattern.  There is no support in Applicant’s specification as filed, for a first rate matching pattern that includes at least two rate matching patterns, and a second rate matching pattern.  In other words, there is no support for a particular rate matching pattern (i.e. first rate matching pattern) including a subset or sub-group (at least two) rate matching patterns.  Although paragraph [121] of Applicant’s published patent application generally refers to a number of patterns, Applicant’s specification does not disclose that a particular rate matching pattern includes at least two rate matching patterns.  Thus, Applicant’s specification also does not disclose: 1) that the rate matching indicator comprises an additional bit in case that the first rate matching pattern comprises at least two rate matching patterns; and 2) wherein each bit of the rate matching indicator indicates whether a corresponding rate matching pattern among the first rate matching pattern is available for the PDSCH.  As a result, claims 2, 6, 10 and 14 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7, 9, 11, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US PG Pub 2016/0198443 A1, hereinafter “Chen”).
	Regarding claim 1, Chen teaches a method performed by a terminal in a wireless communication system, the method comprising: receiving, from a base station, a radio resource control (RRC) message including configuration information on a first rate matching pattern and a second rate matching pattern, wherein each of the first rate matching pattern and the second rate matching pattern is configured with frequency resource information and time resource information based on the configuration information (¶ [0030] discloses that the transmission point(s) (i.e. base station) transmits to a UE an RRC message configuring CRS RE sets (reads on a first rate matching pattern and a second rate matching pattern) comprising CRS resource elements around which PDSCH is rate matched.  Because resource elements are defined by time and frequency resource information, CRS RE sets comprising CRS resource elements around which PDSCH is rate matched reads on each of the first rate matching pattern and the second rate matching pattern is configured with frequency resource information and time resource information based on the configuration information; see also FIGs. 2A-2C which illustrates CRS REs occupying frequency and time resources); receiving, from the base station, downlink control information (DCI) scheduling a physical downlink shared channel (PDSCH), the DCI including a rate matching indicator associated with the first rate matching pattern (¶ [0030] . . . an n-bit information field {reads on rate matching indicator} can be included in downlink control signal or downlink control indicator (DCI) format dedicated for DL CoMP scheduling. Each codepoint of the n-bit information field corresponds to a RRC higher layer configured CRS RE set {reads on the rate matching indicator associated with the first rate matching pattern}, around which PDSCH is rate-matched. . . See also ¶ [0031] which discloses two-bit signaling field in DCI for sets of CRS REs, i.e. rate matching patterns); and receiving, from the base station, downlink data on the PDSCH based on the DCI (¶ [0032] . . . UE proceeds to decode PDSCH downlink data according control information carried by the DCI), wherein the rate matching indicator comprises at least one bit indicating whether the first rate matching pattern is available for the PDSCH (¶ [0031] Table 1 illustrating that the n-bit information, for each of the CRS REs, indicates that the rate matching pattern is not available for the PDSCH because the n-bit DCI formats indicate PDSCH is rate-matched around (i.e. excluding) the indicated CRS REs.  For example rate matching indicator 00 includes at least one bit indicating that the PDSCH is not available on the resources indicating by the first rate matching pattern corresponding to 00, i.e. PDSCH is rate matched around the 1st set of CRS REs ), wherein the downlink data is not mapped on a union of a first resource and a second resource (¶¶ [0030] - [0031] disclose that the CRS patterns indicated in Table 1 represent PDSCH rate-matching around a given set of CRS REs, i.e., represent that a union of resources (i.e. a first resource and a second resource) where the particular CRS REs are located are not available for the PDSCH, and thus downlink data/PDSCH is not mapped to the resources used by the CRS RE set), wherein the first resource corresponds to the first rate matching pattern indicated as not available for the PDSCH based on the configuration information and the rate matching indicator (¶ [0031] Table 1 first resource corresponds to 1st set of CRS REs around which PDSCH is rate matched and is configured by higher layer in the configuration information and corresponds to rate matching indicator 00), and wherein the second resource corresponds to the second rate matching pattern based on the configuration information (¶ [0031] Table 1 second resource corresponds to 2nd set of CRS REs around which PDSCH is rate matched and is configured by higher layer in the configuration information and corresponds to rate matching indicator 01) .  

	Regarding claim 3, Chen teaches wherein the rate matching indicator is included in the DCI with a specific format among a plurality of formats for scheduling PDSCH (¶ [0031] A two-bit signaling field in the dynamic DCI format for CoMP scheduling may be used to dynamically signal one of the four CRS RE sets for PDSCH rate-matching; Table 1 including specific formats for DCI among a plurality of formats for scheduling PDSCH, see for example DCI format 00, 01, etc).

	Regarding claim 5, Chen teaches a method performed by a base station in a wireless communication system, the method comprising: transmitting, to a terminal, a radio resource control (RRC) message including configuration information on a first rate matching pattern and a second rate matching pattern, wherein each of the first rate matching pattern and the second rate matching pattern is configured with frequency resource information and time resource information based on the configuration information (¶ [0030] discloses that the transmission point(s) (i.e. base station) transmits to a UE an RRC message configuring CRS RE sets (reads on a first rate matching pattern and a second rate matching pattern) comprising CRS resource elements around which PDSCH is rate matched.  Because resource elements are defined by time and frequency resource information, CRS RE sets comprising CRS resource elements around which PDSCH is rate matched reads on each of the first rate matching pattern and the second rate matching pattern is configured with frequency resource information and time resource information based on the configuration information; see also FIGs. 2A-2C which illustrates CRS REs occupying frequency and time resources); transmitting, to the terminal, downlink control information (DCI) scheduling a physical downlink shared channel (PDSCH), the DCI including a rate matching indicator associated with the first rate matching pattern (¶ [0030] . . . an n-bit information field {reads on rate matching indicator} can be included in downlink control signal or downlink control indicator (DCI) format dedicated for DL CoMP scheduling. Each codepoint of the n-bit information field corresponds to a RRC higher layer configured CRS RE set {reads on the rate matching indicator associated with the first rate matching pattern}, around which PDSCH is rate-matched. . . See also ¶ [0031] which discloses two-bit signaling field in DCI for sets of CRS REs, i.e. rate matching patterns); and transmitting, to the terminal, downlink data on the PDSCH based on the DCI (¶ [0032] . . . UE proceeds to decode PDSCH downlink data according control information carried by the DCI), wherein the rate matching indicator comprises at least one bit indicating whether the first rate matching pattern is available for the PDSCH (¶ [0031] Table 1 illustrating that the n-bit information, for each of the CRS REs, indicates that the rate matching pattern is not available for the PDSCH because the n-bit DCI formats indicate PDSCH is rate-matched around (i.e. excluding) the indicated CRS REs.  For example rate matching indicator 00 includes at least one bit indicating that the PDSCH is not available on the resources indicating by the first rate matching pattern corresponding to 00, i.e. PDSCH is rate matched around the 1st set of CRS REs ), wherein the downlink data is not mapped on a union of a first resource and a second resource (¶¶ [0030] - [0031] disclose that the CRS patterns indicated in Table 1 represent PDSCH rate-matching around a given set of CRS REs, i.e., represent that a union of resources (i.e. a first resource and a second resource) where the particular CRS REs are located are not available for the PDSCH, and thus downlink data/PDSCH is not mapped to the resources used by the CRS RE set), wherein the first resource corresponds to the first rate matching pattern indicated as not available for the PDSCH based on the configuration information and the rate matching indicator (¶ [0031] Table 1 first resource corresponds to 1st set of CRS REs around which PDSCH is rate matched and is configured by higher layer in the configuration information and corresponds to rate matching indicator 00), and wherein the second resource corresponds to the second rate matching pattern based on the configuration information (¶ [0031] Table 1 second resource corresponds to 2nd set of CRS REs around which PDSCH is rate matched and is configured by higher layer in the configuration information and corresponds to rate matching indicator 01).
	
	Regarding claim 7, the claim is interpreted and rejected for the same reason as set forth for claim 3.

	Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth for claim 1, including a terminal (FIG. 3 UE 300; ¶ [0010]) in a wireless communication system (FIG. 1 wireless network 100), the terminal comprising:  a transceiver configured to transmit and receive a signal (FIG. 3 modem 304/antenna 305; ¶¶ [0041], [0042]); and at least one processor coupled with the transceiver (FIG. 3 transmit processor 302/controller 303/receiver processor 306) as taught by Chen.

	Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth for claim 3.

	Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth for claim 5, including a base station (FIG. 3 eNB 300; ¶ [0010]) in a wireless communication system (FIG. 1 wireless network 100), the base station comprising:  a transceiver configured to transmit and receive a signal (FIG. 3 modem 304/antenna 305; ¶¶ [0041], [0042]); and at least one processor coupled with the transceiver (FIG. 3 transmit processor 302/controller 303/receiver processor 306) as taught by Chen.

	Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth for claim 3.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Yum et al. (US PG Pub 2022/0271896 A1, hereinafter “Yum”).
	Regarding claim 2, Chen does not explicitly teach wherein the rate matching indicator comprises an additional bit, in case that the first rate matching pattern comprises at least two rate matching patterns, and wherein each bit of the rate matching indicator indicates whether a corresponding rate matching pattern among the first rate matching pattern is available for the PDSCH.
		In analogous art, ¶¶ [0250] – [0253] of Yum discloses that an L-bit indicator can be used to signal rate matching where each bit of the L-bit indicator is matched with a resource configuration one-to-one that indicates whether rate matching for the particular resource configuration (i.e. rate matching pattern) is on.  Thus, Yum discloses that in a case a first rate matching pattern comprises multiple (i.e. at least two) rate matching patterns, each bit of a rate matching indicators indicates whether a corresponding rate matching pattern among the first rate matching pattern is available.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rate matching pattern configuration for the PDSCH taught by Chen such that in a case a first rate matching pattern comprises multiple (i.e. at least two) rate matching patterns, each bit of a rate matching indicator indicates whether a corresponding rate matching pattern among the first rate matching pattern is available as taught by Yum.  One would have been motivated to do so in order to implement a method of transceiving configuration related to rate matching of a base station to a user equipment in a manner that reduces latency which increases overall system throughput.  (Yum ¶¶ [0003] – [0004])

	Regarding claim 6, the claim is interpreted and rejected for the same reason as set forth for claim 2.

	Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth for claim 2.

	Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth for claim 2.
	
Claims 4, 8, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Nagata et al. (US PG Pub 2015/0341949 A1, hereinafter “Nagata”).
	Regarding claim 4, Chen does not explicitly teach wherein at least one rate matching pattern among the plurality of rate matching patterns is configured for a physical downlink control channel (PDCCH).
	In analogous art, Nagata, cited in Applicant’s IDS filed on 11/30/2021, teaches wherein at least one rate matching pattern among the plurality of rate matching patterns is configured for a physical downlink control channel (PDCCH) (¶ [0068] discloses that a rate matching pattern is incorporated into the PDCCH) 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to configure rate matching patterns for a PDCCH as taught by Nagata.  One would have been motivated to do so in order to report rate matching information to a user terminal efficiently, thereby improving overall system throughput performance and signal quality.  (Nagata ¶ [0124])

	Regarding claim 8, the claim is interpreted and rejected for the same reason as set forth for claim 4.

	Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth for claim 4.

	Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth for claim 4.
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  US PG Pub 2014/0133395 A1 (Nam et al.) – discloses PDSCH rate matching.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413